Citation Nr: 0940880	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  08-19 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a hip disorder, 
including as secondary to a back disorder.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for diabetic peripheral 
neuropathy, bilateral lower extremities, as secondary to 
service-connected diabetes mellitus.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for residuals of a 
stroke, including as secondary to service-connected diabetes 
mellitus and to hypertension.

8.  Entitlement to service connection for arthritis of the 
hands.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1983.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which, inter alia, found that no new and material 
evidence had been received to reopen a previously denied 
claim for service connection for a back disorder, and denied 
service connection for the remaining issues currently on 
appeal.  

As support for his claim, the Veteran and his wife presented 
testimony at a hearing before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing) in June 2009.  The 
hearing transcript has been associated with the claims file 
and has been reviewed.   

In July 2009, after certification of his appeal to the Board, 
the Veteran submitted a statement from his wife.  However, 
because this evidence was submitted with a waiver of RO 
consideration, the Board accepts it for inclusion in the 
record and consideration by the Board at this time.  See 38 
C.F.R. §§ 20.800, 20.1304 (2009).

In an August 2008 rating decision, the RO denied the 
Veteran's claim for service connection for left knee 
degenerative changes and bilateral upper extremity cubital 
tunnel syndrome.  The Veteran did not perfect an appeal of 
that claim by filing a notice of disagreement (NOD) and 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 
(2007).  Therefore, those issues are not before the Board.

The issues or service connection a back disorder, a hip 
disorder, and tinnitus are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (9).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for a back disorder in a June 1985 rating decision.  It 
notified the Veteran of the denial, but he did not initiate 
an appeal.

2.  The additional evidence received since the June 1985 
rating decision is not cumulative or redundant of evidence 
previously considered, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

3.  There is no medical evidence of a current diagnosis of 
diabetic peripheral neuropathy in the lower extremities.

4.  There is medical evidence of a current diagnosis of 
hypertension.

5.  There is no evidence of a diagnosis of hypertension 
during service or within one year from service.

6.  There is probative evidence against a link between the 
Veteran's hypertension and his military service.

7.  There is no medical evidence of current residuals of a 
stroke.

8.  There is medical evidence of a current diagnosis of 
arthritis in the second metacarpal joint in both hands.

9.  There is evidence of injuries to the left middle finger 
and right little finger that was acute and transitory during 
service.  

10.  There is no competent or probative evidence of a link 
between the Veteran's arthritis of the hands and his military 
service.


CONCLUSIONS OF LAW

1.  The June 1985 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the 
June 1985 rating decision to reopen the claim for service 
connection for a back disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  Diabetic peripheral neuropathy was not incurred in or 
aggravated by service, and is not proximately due to, the 
result of, or chronically aggravated by, any service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2009).  

4.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).  

5.  Residuals of a stroke were not incurred in or aggravated 
by service, and were not proximately due to, the result of, 
or chronically aggravated by, any service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009).  

6.  Arthritis of the hands was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the Veteran dated in July 2006 
and September 2006.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II; 
Quartuccio, supra.

In addition, with regard to new and material evidence, the 
September 2006 VCAA notice letter is compliant with the U.S. 
Court of Appeals for Veterans Claims (Court) decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), as it sufficiently 
explained the bases of the prior denial (i.e., the 
deficiencies in the evidence when the claim was previously 
considered).

Furthermore, the September 2006 letter from the RO also 
informed the Veteran of additional information necessary to 
establish service connection for a disability as secondary to 
a service-connected disability.  

However, there was no VCAA letter advising the Veteran that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  In this regard, since the Veteran's 
claim is being denied, neither a disability rating nor an 
effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Nevertheless, in Pelegrini II, the Court held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, both the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) and the Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, 
so that the essential fairness of the adjudication, as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in July 2006 and 
September 2006, and adjudicating the case in an April 2007 
rating decision, the RO readjudicated the case in an April 
2008 SOC and two SSOCs dated in July 2008 and February 2009.  
In short, the content error here does not affect the 
essential fairness of adjudication of this case, and is not 
prejudicial.  The Veteran, who has representation, had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.  See Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (appellant's representation by 
counsel "is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error"). Therefore, the presumption of prejudice is rebutted.  
For this reason, no further development is required regarding 
the duty to notify.  In any event, the Veteran has never 
alleged how any content error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the content 
of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009).

In this regard, the Federal Circuit Court previously held 
that any error in VCAA notice should be presumed prejudicial, 
and that VA must bear the burden of proving that such an 
error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  However, the U.S. Supreme Court (Supreme Court) has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  In essence, 
the Supreme Court held that, except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim, the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
 
With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Private treatment records also have been associated 
with the claims file.  The Veteran and his representative 
also have submitted several statements in support of his 
claims.  The RO also provided him with an opportunity to 
provide testimony before RO personnel.  Further, he and his 
wife were provided with an opportunity to present testimony 
before a Veterans Law Judge in connection with his claim.  He 
also was provided with VA examinations in connection with his 
claims.  Therefore, there is no indication that any 
additional evidence remains outstanding; therefore, the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

Analysis - New and Material Evidence

The RO initially denied service connection for a back 
disorder in a June 1985 rating decision.  The RO notified the 
Veteran of that decision and apprised him of his procedural 
and appellate rights, but he did not initiate an appeal.  
Therefore, that decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.  

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Accordingly, regardless of the RO's actions, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

The Court has held that, in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

In August 2006, the Veteran filed a claim to reopen his 
previously denied claim for service connection for a back 
disorder.  Because the Veteran's claim to reopen service 
connection was filed after 2001, the amended regulations are 
applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for a back disorder in the 
aforementioned June 1985 rating decision because evidence at 
the time did not show a current diagnosis of a back disorder 
or a chronic back disorder during service.  

Evidence of record at the time of the June 1985 rating 
decision consisted of the Veteran's original claim 
application, his STRs; and a VA examination report dated in 
May 1985.  

The additional evidence received since the June 1985 rating 
decision consists of VA treatment records dated from April 
2005 to November 2008; private treatment records from S.Webb, 
D.O., dated from July 2005 to September 2006; private 
treatment records from  Neuroscience and Rehab Associates 
dated in February 2008; a VA examination report concerning 
the joints dated in August 2006; an RO hearing transcript 
dated in December 2008; a Travel Board hearing transcript 
dated in June 2009; and statements from the Veteran, his 
wife, and his representative.    

Upon a review of the additional evidence received since the 
June 1985 rating decision, the Board finds that new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a) 
has been received.  Specifically, private treatment records 
from Dr. Webb, dated in September 2006; a VA treatment record 
dated in December 2007; VA X-ray results of the Veteran's 
spine, dated in February 2008; and a statement from 
Neuroscience and Rehab Associates dated in February 2008 show 
indications of degenerative changes, degenerative joint 
disease (DJD), and disc narrowing in the Veteran's spine. 

Thus, presuming the credibility of this evidence, these 
records present evidence of a  current diagnosis of a back 
disorder.  This evidence is new, not cumulative, and relates 
directly to an unestablished fact necessary to substantiate 
the Veteran's claim.  Thus, as new and material evidence has 
been received, the Veteran's claim for service connection for 
a back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis and cardiovascular-renal disease, 
including hypertension).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In addition, a disability also can be service connected if it 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b).  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  A claim 
for secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate the secondary disorder with the 
service-connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin, 11 Vet. App. at 512.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Diabetic Peripheral Neuropathy, Bilateral Lower 
Extremities

In this case, the Veteran asserts that he has peripheral 
neuropathy in his lower extremities as a result of his 
service-connected diabetes mellitus.  See, e.g., the 
Veteran's claim dated in August 2006, notice of disagreement 
(NOD) dated in April 2008, and Travel Board hearing 
transcript dated in June 2009.  

As previously mentioned, the first requirement for any 
service connection claim, including one for secondary service 
connection, is the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, despite the Veteran's assertions of a current 
diagnosis of peripheral neuropathy, a review of post-service 
treatment records reveals no evidence whatsoever of a current 
diagnosis of peripheral neuropathy.  A VA examination report 
dated in August 2006 indicated no finding of peripheral 
neuropathy.  Furthermore, although the Veteran complains of 
tingling and numbness in his lower extremities, none of the 
post-service treatment records associated with the claims 
file indicates a current diagnosis of diabetic peripheral 
neuropathy.  In fact, a recent statement from a private 
physician indicates no evidence of peripheral neuropathy.  
See statement from Neuroscience and Rehab Associates dated in 
February 2008.  In this regard, although the Veteran is 
competent to state that he suffers symptoms of tingling and 
numbness in his lower extremities, there must be competent 
medical evidence where the determinative issue involves 
medical causation or a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Thus, absent evidence of a 
current disability, service connection cannot be granted for 
diabetic peripheral neuropathy on a direct or secondary 
basis.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to 
state that he has symptoms of peripheral neuropathy, he is 
not competent to render an opinion as to the medical etiology 
of any current symptoms he experiences, absent evidence 
showing that he has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Hypertension

The Board will now consider the evidence regarding the 
Veteran's hypertension, which he contends began in service.  
See, e.g., the Veteran's statement dated in August 2006, NOD 
dated in April 2008, and Travel Board hearing transcript 
dated in June 2009.  

As discussed above, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, the Veteran was diagnosed with systemic 
hypertension during a VA examination.  See VA examination 
report dated in August 2006.  Past and recent VA treatment 
records also revealed treatment for hypertension.  Thus, the 
evidence of record confirms that the Veteran currently has 
this disability.

A review of the Veteran's STRs reveals evaluation for 
possible left ventricular hypertrophy (LVH) in June 1978.  At 
the time, the Veteran's blood pressure was shown to be 
134/90, and it was recommended at the time that he undergo 
blood pressure checks at the troop dispensary for the next 
two months.  However, an examination found that the Veteran 
did not meet the criteria for LVH.  Moreover, there is no 
other evidence of treatment for, or diagnosis of, 
hypertension or problems with high blood pressure in service.  
38 C.F.R. § 3.303.  While the Veteran reported on his 
separation examination in 1983 that he had hypertension, but 
was not on medication, the examination report noted a blood 
pressure reading of 120/80 and contained no notation of any 
abnormality with his cardiovascular system or any diagnosis 
of hypertension.  

Post-service, despite the Veteran's assertions that he has 
received treatment for hypertension since service, treatment 
records are negative for any complaint of, or treatment for, 
hypertension until January 1996, when the Veteran was 
hospitalized for a right posterior cerebellar infarction and 
was diagnosed with hypertension.  See private treatment 
records from R. Ficke, M.D., dated from January 1996 to 
February 1996.  This diagnosis came approximately 13 years 
after discharge from service.  The Federal Circuit Court has 
held that such a lengthy lapse of time between the alleged 
events in service and the initial manifestation of relevant 
symptoms and/or diagnosis after service is a factor for 
consideration in deciding a service-connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, 
the presumption of in-service incurrence for hypertension is 
not for application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 
C.F.R. §§ 3.307(a)(3), 3.309.  Additionally, service 
connection may not be established based on chronicity in 
service or post-service continuity of symptomatology for 
hypertension.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current hypertension and 
his active military service, the findings of an August 2006 
VA examiner provide strong evidence against the claim.  The 
August 2006 VA examiner initially noted that the Veteran's 
STRs were negative for hypertension except one borderline 
blood pressure reading of 134/90 in June 1978, when he was 
evaluated for possible LVH.  The August 2006 VA examiner also 
noted that the Veteran's separation examination indicated no 
diagnosis of, or treatment for, hypertension, and the 
examination report noted a normal blood pressure reading of 
120/80.  He also noted the Veteran's report that his 
hypertension was recognized and treated at the time of his 
stroke in 1996.  The Veteran was diagnosed with systemic 
hypertension.  Finally, the August 2006 VA examiner stated 
that the evidence of record did not show hypertension during 
service or one year after service.  See VA examination report 
dated in August 2006.  Since there is no medical report with 
a contrary opinion, the Board gives great probative weight to 
this medical report. 

Further, no medical evidence supports the Veteran's assertion 
that his hypertension began in service.  See Boyer, 
210 F.3d 1351; Maggitt, 202 F.3d 1370.  Specifically, no 
post-service medical records obtained by VA or submitted by 
the Veteran link his hypertension to service; these medical 
reports simply do not in any way associate his hypertension 
with his military service.  Thus, as a whole, post-service 
medical records provide no evidence to support the Veteran's 
claim for service connection for hypertension as they reveal 
hypertension that began years after service with no 
connection to service.

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced symptoms associated with his 
hypertension over time, he is not competent to render an 
opinion as to the medical etiology of his current 
hypertension, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 
1 Vet. App. at 53.

C.  Residuals of a Stroke

The Board now turns to the Veteran's claim for service 
connection for residuals of a stroke, which he asserts 
resulted from either his service-connected diabetes mellitus 
or his hypertension.  See, e.g., the Veteran's statement 
dated in August 2006, NOD dated in April 2008 and Travel 
Board hearing transcript dated in June 2009.  

As already mentioned, the first requirement for any service 
connection claim, including one for secondary service 
connection, is the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, despite the Veteran's assertions that he experiences 
current residuals of a stroke, including pressure in the back 
of his neck, a review of post-service treatment records 
reveals no evidence whatsoever of such residuals or treatment 
for such residuals.  See Travel Board hearing transcript 
dated in June 2009.  Furthermore, records of treatment for a 
right posterior cerebellar infarction in January 1996 
indicate that the Veteran was discharged in good condition 
without any residual deficits.  See private treatment records 
from Dr. Ficke dated from January 1996 to February 1996.  In 
this regard, as previously mentioned, although the Veteran is 
competent to state that he suffers from residuals of a 
stroke, there must be competent medical evidence where the 
determinative issue involves medical causation or a medical 
diagnosis.  See Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Thus, absent evidence of a current 
disability, service connection cannot be granted for 
residuals of a stroke on a direct or secondary basis.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to 
state that he experiences residuals of a stroke, he is not 
competent to render an opinion as to the medical etiology of 
any current symptoms he experiences, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 53.

D.  Arthritis of the Hands

Finally, the Board turns to the Veteran's claim for service 
connection for arthritis of the hands, which he asserts began 
in service as a result of heavy lifting and sustaining an 
injury to his right little finger.  See, e.g., the Veteran's 
statement dated in August 2006 and Travel Board hearing 
transcript dated in June 2009.  

As discussed above, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, the Veteran was diagnosed with posttraumatic 
osteoarthritis of the second metacarpal joints of the right 
and left hands during a VA examination.  The left hand also 
showed an old traumatic deformity of the distal shaft of the 
fourth metacarpal.  See VA examination report dated in 
September 2006.  Thus, the evidence of record confirms that 
the Veteran currently has a current disability in his hands.

A review of the Veteran's STRs reveals that the Veteran 
sustained an injury to the extensor tendon of the middle 
finger of the left hand and a superficial laceration to the 
right hand in March 1967.  The Veteran also suffered a linear 
fracture of the distal aspect of the proximal phalanx in his 
right little finger in November 1968.  An X-ray in September 
1969 showed that the right little finger fracture had healed 
and that there was no joint deformity.  Although the Veteran 
reported his broken right little finger on his separation 
examination in 1983, the examination report indicated no 
abnormalities with his hands or fingers. 

Post-service, despite the Veteran's assertions that he has 
experienced pain and cramping in his hands since service, 
treatment records are negative for any complaint of, or 
treatment for, problems with his hands until August 2006, 
when the Veteran was found to have arthritis in the second 
metacarpal joints of the right and left hands.  See VA X-ray 
report dated in August 2006.  This diagnosis came 
approximately 23 years after discharge from service.  As 
previously noted, the Federal Circuit Court has held that 
such a lengthy lapse of time between the alleged events in 
service and the initial manifestation of relevant symptoms 
and/or diagnosis after service is a factor for consideration 
in deciding a service-connection claim.  Maxson, supra.  
Therefore, the presumption of in-service incurrence for 
arthritis of the hands not for application.  38 U.S.C.A. §§ 
1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.  
Additionally, service connection may not be established based 
on chronicity in service or post-service continuity of 
symptomatology for arthritis of the hands.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current arthritis of the 
hands and his active military service, no medical evidence 
supports the Veteran's assertion that his arthritis of the 
hands began in service.  See Boyer, 210 F.3d 1351; Maggitt, 
202 F.3d 1370.  Specifically, no post-service medical records 
obtained by VA or submitted by the Veteran link his arthritis 
to service; these medical reports simply do not in any way 
associate his arthritis of the hands with his military 
service.  Further, a September 2006 VA examiner indicated 
that the arthritis is in the second metacarpal joints of both 
hands, and the Board notes that the Veteran did not injure 
the second finger on either hand during service.  No 
residuals of the Veteran's in-service finger injuries were 
found during the September 2006 VA examination.  
Additionally, the Veteran also reported a post-service injury 
to his left fourth finger, which was found on the X-ray of 
his left hand and which is unrelated to service.  See VA 
examination report dated in September 2006.  

Thus, as a whole, post-service medical records provide no 
evidence to support the Veteran's claim for service 
connection for arthritis of the hands as they reveal 
arthritis that began years after service with no connection 
to service.

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced symptoms associated with his 
arthritis over time, he is not competent to render an opinion 
as to the medical etiology of his current arthritis of the 
hands, absent evidence showing that he has medical training 
or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 
F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.






ORDER

As new and material evidence has been received, the claim for 
service connection for a back disorder is reopened.  To this 
extent, the appeal is granted.

Service connection for diabetic peripheral neuropathy, 
bilateral lower extremities, as secondary to service-
connected diabetes mellitus, is denied.

Service connection for hypertension is denied.

Service connection for residuals of a stroke, including as 
secondary to
service-connected diabetes mellitus and to hypertension, is 
denied.

Service connection for arthritis of the hands is denied.


REMAND

Before addressing the merits of the issues of a low back 
disorder, a hip disorder, and tinnitus, the Board finds that 
additional development of the evidence is required.

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), the 
RO should send the Veteran a VCAA notice letter complying 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
This letter should specifically advise him that a downstream 
disability rating and an effective date will be assigned if 
his claim is granted on the merits.  Therefore, a remand is 
required for the RO to issue another VCAA letter that is 
compliant with 38 C.F.R. § 3.159(b)(1) and with all legal 
precedent.

Additionally, a VA examination is needed to determine the 
current nature, severity, and etiology of the Veteran's back 
disorder, most recently diagnosed as DJD.  In this regard, in 
disability compensation (service-connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence of in-service 
incurrence or aggravation of a disease or injury, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service, but (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Here, a review of STRs indicates that the Veteran complained 
of, and received treatment for, back pain in February 1975 
and November 1975.  During the treatment in February 1975, 
the Veteran indicated that he had had the back pain for the 
past two months.  He also complained of numbness in both 
legs.  The examiner noted that he dragged his right foot a 
little.  Examination found tenderness in the lumbosacral 
spine with evidence of leg radiculopathy, but leg and 
neurological examinations found no abnormalities.  The 
Veteran's separation examination also noted a history of 
recurrent back pain during service, but found no clinical 
abnormalities with the spine.
  
Post-service, records of evidence reflect complaints of back 
symptomatology since the mid-1980s, although a VA examination 
in May 1985 found no abnormalities in the Veteran's spine.  
The Veteran was diagnosed with degenerative changes in his 
spine in 2006.  See private treatment records from Dr. Webb 
dated in September 2006.  Records also show continuous 
complaints of, and treatment for, back pain and tingling in 
the legs since then.  See VA treatment records dated 2007 to 
2008, statement from Neuroscience and Rehab Associates dated 
in February 2008, and June 2009 Travel Board hearing 
transcript.  In this regard, the Veteran is competent to 
provide testimony regarding the symptomatology he 
experiences.  Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.     

Thus, in light of the medical evidence showing treatment for 
back problems in service, current persistent complaints of 
back problems, the Veteran's competent testimony regarding 
continued chronic symptomatology of back problems since 
service, and the Court's decision in McLendon, a 
comprehensive VA medical examination and opinion are needed 
to determine the exact nature and etiology of his back 
problems and whether any current back disorder is traceable 
back to his military service.  

Next, pursuant to McLendon, supra, the Veteran also should be 
scheduled for VA examinations to obtain medical opinions 
concerning the nature and etiology of any current hip 
disorder and tinnitus.  

With regard to the Veteran's hip disorder, he claims that his 
hip disorder is the result of his back disorder.  The Veteran 
asserts that the arthritis found in his left hip is due to 
his back disorder.  See, e.g., Travel Board hearing 
transcript dated in June 2009.  

In this regard, as mentioned above, secondary service 
connection shall be awarded when a disability "is proximately 
due to or the result of a service- connected disease or 
injury." 38 C.F.R. § 3.310(a). Also, any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Here, a review of the Veteran's STRs indicates no evidence 
whatsoever of  complaints of, or treatment for, problems with 
his hips while he was in service.  However, a review of post-
service treatment records reveals not only a diagnosis of 
degenerative changes in the Veteran's spine, but also mild 
osteoarthritis of the right hip.  See VA examination report 
dated in September 2006.  However, the September 2006 VA 
examiner failed to address the issue of whether the Veteran's 
hip disorder is related to his back disorder as the Veteran 
was not service-connected for his back disorder.  

Nevertheless, in light of evidence that calls for a remand 
for a VA nexus opinion regarding the Veteran's back disorder 
and his military service, and persistent complaints of back 
problems accompanied by complaints of hip problems, the Board 
finds that a VA examination of the Veteran's hips is 
warranted in order to determine whether any current hip 
disorder exists and whether a link exists between any hip 
disorder and the Veteran's back disorder or his military 
service.  Here, although there was no diagnosis of a hip 
disorder during service or within one year after discharge 
from service, the current diagnosis of arthritis in the right 
hip, along with the Veteran's assertions of the onset of hip 
problems in conjunction with his back problems, suggest a 
possible link between the Veteran's hip disorder and his back 
disorder, which may stem from the back problems he 
experienced during service.  A current VA examination would 
determine whether the any current hip disorder is related to 
military service or to his back disorder. 

With regard to the Veteran's tinnitus, he asserts that he was 
exposed to acoustic trauma during service, which resulted in 
his tinnitus.  In this regard, the Board notes that the 
Veteran's STRs are completely devoid of any complaint of, and 
treatment for, tinnitus.  However, the Veteran asserts that 
he has suffered from tinnitus since service, but never 
reported, or received treatment for, the disorder.  See 
Travel Board hearing transcript dated in June 2009.  In this 
regard, the Veteran is competent to provide testimony 
regarding the symptomatology he experiences.  Jandreau, 492 
F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  The Board also notes that the Veteran incurred 
high frequency hearing loss during service.       

Post-service, although the Veteran did not complain of any 
tinnitus during a VA examination in January 1984, he 
currently has complaints of constant ringing in his ears.  
See Travel Board hearing transcript dated in June 2009.  The 
Board also notes that, in a March 1984 rating decision, the 
RO granted service connection for hearing loss in the right 
ear.  

In this regard, because tinnitus is a disease that, by its 
very nature, is based on purely subjective complaints, the 
Board may accept his lay statements as evidence that he 
currently has tinnitus.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  Moreover, medical treatises 
indicate that the cause of tinnitus can usually be determined 
by finding the cause of the associated hearing loss.  See, 
e.g., Harrison's Principles of Internal Medicine 178 (Anthony 
S. Fauci et al. eds., 14th ed. 1998).  In other words, both 
hearing loss and tinnitus often occur together.  

Thus, in light of the Veteran's competent testimony regarding 
current tinnitus, the RO's March 1984 rating decision 
granting service connection for right ear hearing loss, the 
association between hearing loss and tinnitus, and the 
Court's decision in McLendon, a comprehensive VA medical 
examination and opinion are needed to determine the exact 
nature and etiology of his tinnitus and whether any current 
tinnitus is related to his hearing loss or is traceable back 
to his military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran a VCAA notice letter 
that is compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Specifically, this letter 
should advise the Veteran that a 
downstream disability rating and an 
effective date will be assigned if his 
service connection claim is granted.

2.  Arrange for the Veteran to undergo a 
VA orthopedic/neurological examination, by 
an appropriate specialist, to determine 
the nature and etiology of any current 
back disorder.  

The claims file must be made available for 
review of the pertinent medical and other 
history, particularly the records of any 
relevant treatment.  The examination 
should include any necessary diagnostic 
testing or evaluation.  If there is 
evidence of any objective neurological 
abnormality associated with any back 
disability, such as radiculopathy or 
sciatica affecting the lower extremities, 
the examiner should identify this 
abnormality and comment on its severity.

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the Veteran currently has any back 
disorder, and if so, whether it is at 
least as likely as not that any current 
back disorder is related to his military 
service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

3.  Also arrange for the Veteran to 
undergo a VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of any current hip 
disorder.  The examination should include 
any necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of the pertinent 
medical and other history, particularly 
the records of any relevant treatment.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate 
(a) whether the Veteran has any current 
disorder in either hip, and, (b) if so, 
whether it is at least as likely as not 
(50 percent or more probable) any current 
hip disorder is associated with his back 
disorder, or (c) whether it is at least 
as likely as not (50 percent or more 
probable) any current hip disorder is the 
direct result of his military service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

4.  Then arrange for the Veteran to 
undergo a VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of any current 
tinnitus.  The examination should include 
any necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of the pertinent 
medical and other history, particularly 
the records of any relevant treatment.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate 
(a) whether the Veteran has any current 
tinnitus in either ear, and, (b) if so, 
whether it is at least as likely as not 
(50 percent or more probable) any current 
tinnitus is associated with his service-
connected right ear hearing loss, or (c) 
whether it is at least as likely as not 
(50 percent or more probable) any current 
tinnitus is the direct result of his 
military service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

5.  After completing the above 
development, the RO should readjudicate 
the Veteran's claim for service connection 
for a back disorder; claim for service 
connection for a hip disorder, including 
as secondary to a back disorder; and claim 
for service connection for tinnitus, 
including as secondary to service-
connected hearing loss, considering the VA 
examinations and any new evidence secured 
since the February 2009 SSOC.  
Adjudication of the claim should consider 
the applicability of 38 C.F.R. § 3.310(a) 
(2009) and Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  If the claims are not 
granted to the Veteran's satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


